RESOLUCIÓN
A la moción de reconsideración del peticionario Mario García Colón, “no ha lugar”.
Como institución de la Rama Judicial del Gobierno, este Tribunal le da la bienvenida a la fiscalización pública y a la crítica vigorosa y libre de sus decisiones. Claro está, nues-tra función constitucional es resolver los casos ante nues-tra consideración “de forma independiente, partiendo de una comprensión cuidadosa y consciente de la ley, libre de cualquier influencia ajena, de instigaciones, presiones, amenazas o interferencias, ya sean directas o indirectas, provenientes de cualquier fuente o por cualquier razón”. Canon 8 de Ética Judicial, 4 L.P.R.A. Ap. IV-B. Todos los integrantes de este Tribunal resolvemos conforme a lo que nuestras conciencias identifican como el derecho aplicable a los hechos del caso y no “por el clamor público, por con-sideraciones de popularidad o notoriedad, o por motivacio-nes impropias”. Id.
Para la tranquilidad de nuestro Pueblo, es menester de-jar el expediente claro al reafirmar nuestro dictamen en este caso. Conocemos el problema que representan las dilaciones injustificadas de las causas criminales en nuestros *730tribunales. Ahora bien, como señalamos en nuestra opinión de 9 de junio de 2011, en este caso hubo justa causa para la presentación tardía de las denuncias porque “[l]a prueba refleja que el sargento [Pedro] Pagán Matos realizó gestio-nes afirmativas para concretar una fecha en la cual pu-diera presentar las denuncias, pero sus esfuerzos resulta-ron infructuosos debido —en mayor parte— a la renuencia mostrada por el abogado del peticionario”. Pueblo v. García Colón I, 182 D.P.R. 129, 166 (2011). Esos esfuerzos se de-tallan en la referida opinión.
A pesar de las gestiones que se realizaron, los obstácu-los prosiguieron aun después de que el sargento intentó fijar una fecha al reintegrarse a sus labores, después de una intervención quirúrgica a la que fue sometido. Con-cluimos en nuestra opinión y reafirmamos ahora que la “actuación reiterada de la defensa en eludir la concretiza-ción de una fecha para presentar las denuncias, fue la ra-zón principal de la dilación en el procesamiento criminal de autos”. Pueblo v. García Colón I, supra, pág. 167. Ante esa realidad y la enfermedad del funcionario idóneo para pre-sentar las denuncias, fue que concluimos que el Tribunal de Primera Instancia no abusó de su discreción al negarse a desestimar las denuncias por la violación alegada de la Regla 64(n)(2) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton se reafirma en lo que expuso en su opinión disidente y concurrente en este caso y, por ende, reconsideraría el caso en sus méritos.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo